92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Greta K. POSTMA, Appellant,v.The CITY OF ORANGE CITY, IA;  Don Schreur;  Robert Dunlop;Art Hielkema;  Lee Woudstra;  Phil Bach;  Daryl Beltman;Paul Muyskens;  Loren Veldhuizen;  Paul Van Engelenhoven;Dan White;  Century 21 Foundation;  Orange City DevelopmentCorporation;  Fran Nieman;  Sioux County State Bank;  FrankDe Vries;  Lloyd Kepp;  Marv Vogel;  Ronald Bouma;  DanKraai;  Lyle Fogelman;  Alan Donldson;  AgriculturalStabilization Conservation Service;  Department ofAgriculture;  Rod Jiskoot;  Mary Lou Vander Wel;  BetsyHuibregtse;  John Buntsma;  Robert Visser;  Clayton Korver,Jr.;  Larry Leslie;  Robert Hulstein;  Steve Schmidt;  JimPlagge;  Northwestern State Bank;  Robert Hagey;  MarkSchouten;  Hubert Schuller;  Sioux County;  Robert Furleigh;The Capital-Democrat;  Pluim Publishing;  The Department ofNatural Resources, of the State of IA;  Bernard L. Smith;Loren Bouma;  Vern Beernink;  William Vander Maten;  GordonAbels;  Dan De Vries, Appellees.
No. 95-4240.
United States Court of Appeals, Eighth Circuit.
Submitted July 19, 1996.Decided Aug. 1, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Greta K. Postma appeals the district court's1 denial of her Federal Rule of Civil Procedure 60(b) motion for relief from the court's earlier judgment dismissing her action against defendants for failing to comply with a court order.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE MARK W. BENNETT, United States District Judge for the Northern District of Iowa